Napton, Judge,
delivered the opinion of the court.
Under the circumstances of this case, we are satisfied that the verdict of the jury was right, and found under a correct exposition of the law by the court.
The defendant was a young lady attending school in Boon-ville, and, at the request of her uncle, W. L. White — made in the presence of the merchant, about the time she commenced going to the school — she contracted an account for goods amounting to $168, beginning in May, 1853, and extending down to December, 1854. The plaintiffs were directed by White, in the presence of the defendant, to charge such goods as defendant might purchase to him, and they were so charged until the 21st of September, 1854. About this time White countermanded the order and directed the plaintiffs to charge defendant’s account to her and said he would no longer be *199responsible therefor. This revocation was not communicated to defendant by the plaintiffs, nor is there any evidence that she had any information of this change of intention on the part of White, or change of credit on the part of plaintiffs. White lived at the house of defendant’s mother.
The instructions asked by the plaintiffs are undoubtedly the law, but inapplicable to the facts of this case. Where a young lady attending school, by the express authority of her uncle communicated to her in the presence of the merchant, makes a bill of goods which upon its face is clearly within the authority both as to the amount and the character of goods furnished, a court is well warranted in holding that she is not responsible for the goods, and the circumstance that a private direction is subsequently given to the merchant to treat the account as the individual account of the lady can not and ought not to affect her responsibility. A young lady might feel no hesitation in contracting an account under such circumstances, when at the same time, without such authority, a commendable sense of propriety would have prompted her carefully to abstain from subjecting herself to any such personal pecuniary responsibility. It was the duty of the vendor to have apprised her of the revocation of authority, if his intention was to hold her responsible for subsequent dealings. Besides, in this case, the defendant was living with her mother, and, in the absence of any express authority or peculiar circumstances, the presumption might reasonably be indulged that the seller looked either to the uncle or mother. The jury in this case found that the credit was given to the uncle. Judgment affirmed ;
the other judges concur.